EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 4 May 2022.  Claims 1, 5-11, 13 and 14 are now pending.  The Examiner acknowledges the amendments to claims 1, 5, 13 and 14, as well as the cancellation of claims 2-4.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Authorization for this examiner’s amendment was given in an interview with Scott Mayhew on 16 May 2022.

The application has been amended as follows: 

IN THE CLAIMS:

At line 1 of claim 1, “non-human” has been deleted.
At line 2 of claim 1, “non-human” has been deleted.
At line 2 of claim 1, “the sperm being introduced” has been changed to –the device configured to introduce sperm--.
At line 3 of claim 1, each instance of “non-human” has been deleted.
At line 5 of claim 1, “non-human” has been deleted.
At line 11 of claim 1, “configured to measure” has been changed to --configured to analyze--.
At line 2 of claim 13, “non-human” has been deleted.
At line 2 of claim 14, “non-human” has been deleted.
At line 4 of claim 14, “non-human” has been deleted.

Reasons for Allowance

Claims 1, 5-11, 13 and 14 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 5-11, 13 and 14, while the prior art teaches a device for artificially inseminating a female animal with sperm from a male breeding animal, the device configured to introduce sperm through a vagina of the female animal into or onto a uterus of the female animal which is to be inseminated, said device comprising a tube which can be moved to the uterus through the vagina of the female animal which is to be inseminated, and a heatable chamber for accommodating a thin tube containing sperm and a drive configured to remove sperm from the thin tube and from a uterus-sided opening of the tube, wherein the drive is further configured to move the thin tube from the heatable chamber into the tube, said device further comprising an optical sensor configured to analyze a density of living sperm cells in the thin tube, the prior art of record does not teach or fairly suggest a device for artificially inseminating a female animal with sperm from a male breeding animal, the device configured to introduce sperm through a vagina of the female animal into or onto a uterus of the female animal which is to be inseminated, wherein the chamber opens towards a proximal end of the tube, the drive has a piston movable from a side facing away from the tube into the chamber and through the chamber into the tube, and wherein the piston is formed by an elastically flexible wire, wherein a portion of the wire is wound on a roller.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791